Exhibit 10.1

AGREEMENT FOR TERMINATION OF TRANSITION SERVICES AGREEMENT

This Agreement for Termination of Transition Services Agreement (the
“Termination Agreement”) is made as of July 31, 2013 (the “Effective Date”) by
and among POPULAR, INC., a bank holding company organized under the laws of the
Commonwealth of Puerto Rico (“Popular”), EVERTEC GROUP, LLC., a limited
liability company organized under the laws of the Commonwealth of Puerto Rico
(“EVERTEC”), and TARJETAS Y TRANSACCIONES EN RED TRANRED, C.A., a mercantile
company organized under the laws of the Bolivarian Republic of Venezuela
(“TRANRED”).

WITNESSETH:

WHEREAS, Popular, EVERTEC and TRANRED are parties to that certain Venezuela
Transition Services Agreement dated as September 29, 2010, amended on July 1,
2011, and further amended on March 9, 2012 (“Transition Services Agreement”),
pursuant to which EVERTEC provides certain Transition Services (as defined in
the Transition Services Agreement) to TRANRED in connection with its financial
transaction processing business in Venezuela;

WHEREAS, under the terms of the Transition Services Agreement, Popular agreed to
indemnify and hold harmless EVERTEC for any material breach by Popular and/or
TRANRED of the Transition Services Agreement and for any actions taken by
EVERTEC at the direction of either Popular or TRANRED;

WHEREAS, Popular International Bank, Inc., an international banking entity
organized under the laws of the Commonwealth of Puerto Rico (“PIBI”), is the
owner of one hundred percent of the issued and outstanding stock of TRANRED, and
PIBI, in turn, is a wholly owned subsidiary of Popular;

WHEREAS, PIBI and FINANCIERA FINANGENTE, S.A (“FINANGENTE”) entered into an
agreement dated as of July 23, 2013 to sell all of the issued and outstanding
stock of TRANRED to FINANGENTE (the “Stock Purchase Agreement”), and PIBI and
FINANGENTE have effected the closing of the transactions contemplated in the
Stock Purchase Agreement as of the Effective Date; and

WHEREAS, Popular, EVERTEC and TRANRED desire to terminate the Transition
Services Agreement, as well as establish additional agreements as a result of
such termination, in accordance with the terms and conditions set forth herein.

NOW THEREFORE, the parties agree as follows:

 

1. Termination of Transition Services Agreement. The parties hereby agree that,
except as set forth below, the Transition Services Agreement be terminated as of
the Effective Date.

 

2.

Confidentiality. The Transition Services Agreement shall be amended to add a new
Section 7.2(d) as follows: “7.2(d) Notwithstanding anything in the Transition
Services Agreement or any other agreement to the contrary, nothing herein shall
prohibit EVERTEC or Popular from disclosing any Information of TRANRED or the
Termination Agreement to (a) a Government Entity, (b) as required by Law
(including International Trade Laws and applicable securities



--------------------------------------------------------------------------------

  Law) or in connection with a legal proceeding or process, or (c) from
voluntarily disclosing Information to relevant Government Entities, including
OFAC, in order to respond to information requests issued by the Government
Entity or to qualify for mitigation from penalties for potential violations of
Law, provided, however, that such the Receiving Party must notify the Disclosing
Party of the disclosure prior to disclosing such Information and with reasonable
time for the Disclosing Party to prepare a response.

 

3. Survival. Notwithstanding the provisions of Section 6.1(g), upon termination
of the Transition Services Agreement, the parties agree that, to the extent
applicable:

 

  a. Article I (Definitions), Article V (Indemnification; Limitation of
Liability), Article VII (Confidentiality), Article VI (Termination; Force
Majeure), Article VIII (Books and Records), Article IX (Disputes) and Article X
(Miscellaneous) (except for Section 10.6, which shall terminate concurrently
with the termination of the Transition Services Agreement) (collectively,
together with the matters set forth in Section 3.b of this Termination
Agreement, the “Surviving Matters”), shall survive the termination of the
Transition Services Agreement for all parties to the Transition Services
Agreement provided however, that the parties agree that their respective
indemnification obligations under Article V of the Transition Services Agreement
shall survive (1) except for the Surviving Matters, solely with respect to those
matters arising out of or related to performance, non-performance, or of a
party’s obligations, covenants, representations, warranties on or before the
Effective Date and (2) with respect to the Surviving Matters without limitation
as to time; and

 

  b. Section 2.12 (Compliance with Law) and Section 4.1(b) (IT Systems) shall
survive the termination of the Transition Services Agreement (1) with respect to
a party’s performance, non-performance or breach on or prior to the Effective
Time shall survive termination of the Transition Services Agreement without
limitation as to time for all parties and (2) with respect to a party’s
performance, non-performance or breach following the Effective Time shall
survive termination of the Transition Services Agreement for TRANRED and EVERTEC
only.

 

4.

Additional Agreements. Following termination of the Transition Services
Agreement, the parties acknowledge that TRANRED will have and be in control of
records, including electronic and paper records and data, which relate to the
Business and to which EVERTEC may need access subsequent to the Effective Date
in order to address any legal proceeding, legal or regulatory requirement or
other legitimate business concern of EVERTEC. TRANRED agrees to retain all such
records for the period of time (the “Retention Period”) such records are
required to be maintained pursuant to (i) applicable Law and/or (ii) written
notification to TRANRED by EVERTEC (each, a “Preservation Notice”). Upon receipt
of a Preservation Notice, TRANRED agrees to provide EVERTEC access to all
records and to furnish copies thereof which EVERTEC requests in the Preservation
Notice and within the time period specified therein. TRANRED agrees to maintain
all such documents to facilitate access to EVERTEC during the Retention Period.
Furthermore, TRANRED agrees to ensure that employees with personal knowledge of
relevant matters are available upon reasonable advance notice during normal
business hours to provide EVERTEC with information relevant to Preservation
Notices. TRANRED agrees to designate one or more

 

2



--------------------------------------------------------------------------------

  employees to serve as points of contact with respect to responding to
Preservation Notices. Popular agrees to assist EVERTEC in enforcing EVERTEC’s
rights with respect to the foregoing.

 

5. Agreement Binding. This Termination Agreement is binding upon and shall inure
to the benefit of the parties’ heirs, executors, administrators,
representatives, successors, and assigns.

Signatures on Next Page.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be duly executed and delivered by their respective officers thereunto on the
date first above written.

 

POPULAR, INC.     EVERTEC GROUP, LLC

/s/ Iván Pagán

   

/s/ Mike Vizcarrondo

Iván Pagán     Mike Vizcarrondo Senior Vice President     Executive Vice
President TARJETAS Y TRANSACCIONES EN RED TRANRED, C.A.    

/s/ Iván Pagán

    Iván Pagán     President    

 

4